IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

KEITH HENRY,                             NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
        Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-3762

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 2, 2015.

Petition for Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

Keith Henry, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

     The petition alleging ineffective assistance of appellate counsel is denied on the

merits.

WETHERELL, ROWE, and RAY, JJ., CONCUR.